Matter of Rodney J. R. (Rodney R.) (2014 NY Slip Op 08442)





Matter of Rodney J. R. (Rodney R.)


2014 NY Slip Op 08442


Decided on December 3, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX, JJ.


2013-08049
 (Docket No. B-24287-12)

[*1]In the Matter of Rodney J. R. (Anonymous). Administration for Children's Services, respondent; 
andRodney R. (Anonymous), appellant. Matthew M. Lupoli, Flushing, N.Y., for appellant.


Zachary W. Carter, Corporation Counsel, New York, N.Y. (Pamela Seider Dolgow and Dona B. Morris of counsel), for respondent.
Karen P. Simmons, Brooklyn, N.Y. (Saira Wang and Janet Neustaetter of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of fact-finding and disposition of the Family Court, Kings County (Lillan Wan, J.), dated July 12, 2013. The order, after fact-finding and dispositional hearings, found that the father severely abused the subject child, terminated the father's parental rights, and transferred the guardianship and custody of the subject child to Martha Mejia for the purpose of adoption.
ORDERED that the order of fact-finding and disposition is affirmed, without costs or disbursements.
The Family Court properly granted the petition of the Administration for Children's Services (hereinafter ACS) for a determination that the subject child is a severely abused child under Social Services Law § 384-b(8), and thereupon to terminate the father's parental rights and free the child for adoption. ACS established the father's severe abuse of the child by providing evidence of his conviction of murder in the second degree for killing the child's mother and his subsequent imprisonment, and reasonable efforts to return the child to the father's home should be excused as being detrimental to the best interests of the child (see Social Services Law § 384-b[8][a][iii], [iv]; Penal Law § 125.25; Matter of Leonardo V., Jr. [Leonardo V.], 95 AD3d 1343, 1344; Matter of Brendan N. [Arthur N.], 79 AD3d 1175, 1177; Matter of Jamel B., 47 AD3d 626, 627).
Moreover, the Family Court providently exercised its discretion in rejecting the father's application for an adjournment pending the outcome of his criminal appeal (see Matter of Samida v Samida, 116 AD3d 779, 780; Nieves v Tomonska, 306 AD2d 332). "[A]n order terminating parental rights on the ground that such parent was convicted of murdering the other parent may be affirmed notwithstanding the pendency of an appeal challenging such conviction" [*2](Matter of Daltun A.B. [Daniel B], 103 AD3d 1181; see Matter of Brendan N. [Arthur N.], 79 AD3d 1175, 1177 n 5).
BALKIN, J.P., LEVENTHAL, HALL and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court